60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Delcasey Jerry DAVIS, Sr.;  Diana Lynn Davis, Debtors.Delcasey Jerry DAVIS, Sr.;  Diana Lynn Davis, Plaintiffs-Appellants,v.MIDLAND MORTGAGE COMPANY, Defendant--Appellee,Frank J. Santoro, Trustee;  Samuel I. White, Chapter 13Trustee;  Debra Frick Conlon, United StatesTrustee, Trustees--Appellees.
No. 94-2541.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Delcasey Jerry Davis, Sr., Diana Lynn Davis, appellants pro se.  Dorothy Carol Sasser, Virginia Beach, VA;  Frank J. Santoro, Portsmouth, VA;  Samuel I. White, Portsmouth, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
The Appellants appeal from the district court's order granting the Appellees' motion to strike and dismissing the Appellants' appeal from a bankruptcy court's declaratory order.


2
In filing their appeal with the district court, the Davises failed to designate a record or file a brief as required by Bankruptcy Rules 8006 & 8010, respectively.  Because of their failure to follow the Bankruptcy Rules, the district court directed the Davises to show cause why their appeal should not be dismissed pursuant to Bankruptcy Rule 8001(a) for failing to follow nonjurisdictional rules.  In re Serra Builders, Inc, 970 F.2d 1309, 1311 (4th Cir.1992).  The district court held a hearing regarding the Davis's submissions, and inquired into exactly what relief the Davises sought.


3
Upon review of the transcript of the show cause hearing, we cannot say that the district court abused its discretion in dismissing the appeal for failure to comply with the Bankruptcy Rules.  In re Braniff Airways, Inc., 774 F.2d 1303, 1305 (5th Cir.1985).  The Davises were given notice of the proposed dismissal, an opportunity to be heard, and encouraged to obtain counsel before the appeal was dismissed.  Consequently, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.